Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
The Applicant argues that Watanabe fails to disclose the claimed phoneme.
Regarding applicant’s arguments, the examiner respectfully disagrees. The applicant alleges that “the labels attached to phonemes in the clean speech data of Watanabe are not associated with the impulse response.” However, this is incorrect, Watanabe teaches “convolving the initial reflection components h.sub.E to the respective phonemes contained in the clean speech data s, the convolved data x.sub.E is obtained for each phoneme” (Watanabe; Col. 6, lines 55-67). The initial reflection components are the initial reflection components of the impulse response, thereby the convolved data x.sub.E associates the phoneme data with the initial reflection of the impulse response.	Furthermore, the applicant argues that the convolved data X.sub.E of Watanabe does not correspond to the claimed first observation signal.	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that as mentioned before, the convolved data associates the initial reflection of the impulse response with the phoneme data. The examiner has shown that Watanabe in Col. 5, lines 22-24, teaches the first observation signal as the impulse response. While, indeed, as correctly mentioned by the applicant, the diffuse reverberation components of Watanabe do .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent 8645130; hereinafter “Watanabe”).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Moon (US PG Pub US 20160118039 A1).
As per claim 2, Watanabe discloses the generating device according to claim 1, upon which claim 2 depends.	Watanabe, however, fails to disclose the obtained first observation signal has a signal-to-noise ratio that is lower than a first threshold. Moon does teach the obtained first observation signal has a signal-to-noise ratio that is lower than a first threshold (Moon; p. 0035 - the electronic device 100 may determine an SNR of each of the sound samples S1, S2, S3, S4, and S5 as an acoustic feature. If an SNR of a sound sample is determined to be less than a threshold SNR, it may indicate that the sound sample has too much noise. Thus, the electronic device 100 may determine that the sound sample may not be used in generating a sound detection model).	Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Watanabe to include the obtained first observation signal has a signal-to-noise ratio that is lower than a first threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, the sound model generated or trained from such utterances may not produce adequate detection performance (Moon; p. 0005). 
	As per claim 3, Watanabe teaches the generating device according to claim 1, upon which claim 3 depends..	Watanabe, however, fails to disclose wherein the obtained late reverberation component is larger than a second threshold. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Watanabe to include wherein the obtained late reverberation component is larger than a second threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, the sound model generated or trained from such utterances may not produce adequate detection performance (Moon; p. 0005).
As per claim 5, Watanabe discloses the generating device according to claim 1, upon which claim 5 depends.	Watanabe, however, fails to disclose wherein the obtained late reverberation component is smaller than a second threshold. 	Moon does teach wherein the obtained late reverberation component is smaller than a second threshold (Moon; p. 0033 - the term "similar acoustic features" or equivalent variations thereof may mean that the acoustic features are the same or substantially the same within a specified tolerance or threshold value or percentage in feature values or parameters such as spectral features, time domain features, statistical measures, subwords, or the like; p. 0025 - 
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Watanabe to include wherein the obtained late reverberation component is smaller than a second threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, the sound model generated or trained from such utterances may not produce adequate detection performance (Moon; p. 0005).
As per claim 7, Watanabe discloses the generating device according to claim 1, upon which claim 7 depends.	Watanabe, however, fails to disclose the first observation signal has a signal-to-noise ratio which is higher than a fourth threshold. Moon does teach the first observation signal has a signal-to-noise ratio which is higher than a fourth threshold (Moon; p. 0035 - the electronic device 100 may determine an SNR of each of the sound samples S1, S2, S3, S4, and S5 as an acoustic feature. If an SNR of a sound sample is determined to be less than a threshold SNR, it may indicate that the sound sample has too much noise. Thus, the electronic device 100 may determine that the sound sample may not be used in generating a sound detection model).	Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Watanabe to include the first observation signal has a signal-to-noise ratio which is higher than a fourth threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, the sound model generated or trained from such utterances may not produce adequate 
	Furthermore, Watanabe and Moon fails to disclose the processor is further programmed to generate an observation signal having a reverberation component larger than a second threshold by adding reverberation to the first observation signal. 	Siohan does teach a second generating unit that generates an observation signal having .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658